DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 13 are objected to because of the following informalities:  the claims recite “directed towards towards the back” whereby one of the instances of “towards” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the user hipbelt" in the 5th to last line on page 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is assumed that the device includes a hipbelt.
Claims 9-12 are rejected as depending from claim 8 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,416,403 A) in view of Sundara et al. (US 6,575,342 B1)(Sundara), Roh (US 6,283,347 B1) and Clayton et al. (US 8,353,434 B2)(Clayton).
Regarding claim 1, Johnson discloses a child carrying device for carrying a child over a user’s shoulders (Figs. 1-4), comprising, a foldable support frame (Figs. 1-2), a child seat support (9) for securing a child on a user’s shoulders (Fig. 4), wherein the child seat support is attached to the foldable support frame (at 10), and a user hipbelt (14) configured to secure about the user’s hip or waist and comprising an attachment mechanism for providing an adjustable adjoining location to allow the support frame to rest on or attach to the user hipbelt to accommodate the user’s torso length (noting the adjustable buckle), wherein the carrying device is configured to transfer a portion of the child’s weight from the child seat support to the support frame, from the foldable support frame to the user hipbelt, and from the user hipbelt to the user’s hip or waist (Fig. Fig. 4). Johnson discloses the child carrying device further comprises a user back harness (13/11) for strapping the carrying device onto the user’s shoulders and torso. Johnson discloses a load lifter mechanism (10 and 5) attached to the foldable support frame for detachably fastening the user back harness onto the foldable support frame. Wherein the load lifter mechanism is configured in such way that when a user is carrying a child using the carrying device, the child exerts a downward gravitational force onto the carrying device (Fig. 4), a portion of which is transferred directly to the user’s shoulders (Fig. 4), another portion is exerted onto the support frame, the portion of the downward gravitational force exerted on the support frame is separated into two force components, one force component travels downward along the support frame to be counter balanced by a force exerted on the support frame by the user hipbelt (noting the attachment between the frame and the hipbelt), the other force component is directed towards the back and is counter balanced by a force exerted on the support frame by the user hipbelt (noting this force is counter balanced by the straps 11 and the support belt).
Johnson does not specifically disclose the child seat support comprises a child back padding for supporting the child’s back, a child seat padding for seating the child, and a length-adjustable child safety strap for strapping the child into the child seat support at an adjustable length.
Sundara teaches the ability to have a child carrier including a child seat support (Fig. 7) comprises a child back padding for supporting the child’s back (765), a child seat padding for seating the child (740), and a length-adjustable child safety strap (730/735) for strapping the child into the child seat support at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Johnson and include a back supporting pad and a seat padding because such a change would add additional cushion to the seat of the device thereby reducing the chances of causing irritation or discomfort to the child as well as include a safety strap to ensure that the baby is properly secured within the device.
Modified Johnson does not specifically disclose the child seat support comprises a portable and collapsible sunshade removably attached to the child back padding, and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
Roh teaches the ability to have a child seat including a portable and collapsible sunshade (304/316) removably attached to the child back portion (Col. 5; Ll. 61-67), and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Johnson and include a portable and collapsible sun shade removably attached to the back padding similar to Roh because such a change would help protect the baby from unwanted sun exposure as suggested by Roh.
Modified Johnson does not specifically disclose the load lifter mechanism comprising a locking mechanism, wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the foldable support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the foldable support frame.
Clayton teaches the ability to have a user back harness (Fig. 17, 90) attached to a frame (2) by a load lifter mechanism (116a/116b,162a/162b, 72a/72b, and 22a/22b), the load lifter mechanism comprising a locking mechanism (noting the function of the buckles), wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the support frame (Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Johnson and use the teaching of Clayton and replace the load lifters with buckles as taught by Clayton because such a change would require a mere choice of one known attachment device for another and would produce predictable results. It is noted that attachment with buckles similar to those shown by Clayton are well-known in the art to act to quickly and securely attach as well as allow for quick detachment. It would have been obvious to one having ordinary skill in the art to choose to employ such attachment mechanisms if they desired said qualities in the device.
Regarding claim 5, modified Johnson does not specifically disclose the user hipbelt further comprises a belt for securing about the user’s hip or waist at an adjustable length, an attachment mechanism for providing an adjustable adjoining location to allow the lower ends of the support frame to rest on or attach to, and a safety strap for securing and tightening the belt about the user’s hip or waist at an adjustable length.
Sundara teaches the ability to have a child carrying device including a user hipbelt (Fig. 3) comprises a belt (305) for securing about the user’s hip or waist at an adjustable length, an attachment mechanism for providing an adjustable adjoining location to allow the lower ends of the support frame to rest on or attach to, and a safety strap (310) for securing and tightening the belt about the user’s hip or waist at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Johnson and replace the single strap hipbelt with one similar to that of Sundara because such a change would allow for additional padding and support associated with the hip belt thereby improving the comfort of the device on the user.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,416,403 A) in view of Sundara et al. (US 6,575,342 B1)(Sundara), Roh (US 6,283,347 B1) and Clayton et al. (US 8,353,434 B2)(Clayton) as applied to claim 1 above, and further in view of Winger (US 2015/0313376 A1).
Regarding claims 2 and 3, modified Johnson does not specifically disclose the foldable support frame comprising an upper portion and a lower portion joined by a folding mechanism, and the support frame comprises a front side and a back side, wherein folding mechanism is configured to allow the upper portion of the support frame to extend away from the lower portion into a deployed state and to fold towards the back side into a folded state, or the upper portion of the support frame comprises a U-shaped tubular structure
Winger teaches the ability to have a carrier including a foldable support frame comprising an upper portion (1) and a lower portion (noting the portion below hinge 3) joined by a folding mechanism (3), the folding mechanism is configured to allow the upper portion of the support frame to extend away from the lower portion into a deployed state and to fold towards the bottom into a folded state, the upper portion of the support frame comprises a U-shaped tubular structure (Figs. 1, 2, and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Johnson and use the teaching of Winger have the device includes a U shaped upper portion that is foldable by a folding mechanism because such a change would allow the device to fold along another joint hereby allowing the device to become smaller in a height dimension when in a stowed configuration thereby making the device easier to store.
It would further have been obvious to one having ordinary skill in the art to have the folding mechanism fold toward a back side of the frame because such a change would have required a mere choice of a finite number of known solutions. I.e. which direction to allow the upper portion to fold (forward or backward). Such a choice would have been obvious to try. § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).
It is noted Johnson demonstrates the lower portion of the foldable support frame comprises a first elongated tubular structure and a second elongated tubular structure.
Regarding claim 4, modified Johnson and specifically Winger discloses the folding mechanism comprises a first member and a second member, wherein each member comprising (1) a hollow recess (noting the portion within the member shown in the magnified portion of Fig. 1), (2) a narrower-diameter portion (3E), and (3) a pull-out unit spring (3F), wherein the pull-out unit spring is fixedly attached to an inner surface of the hollow recess at one end and fixedly attached to the narrower-diameter portion at the other end, and when at its relaxed state holds the narrower-diameter portion within the hollow recess, and when at its pull-out state extends the narrower-diameter portion to the outside of the hollow recess (Paragraph 0025) and thereby is configured to allow the upper portion of the support frame to pivot towards the back side of the support frame (noting the obviousness to choose the folding direction).

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winger (US 2015/0313376 A1) in view of Sundara et al. (US 6575342 B1)(Sundara), Roh (US 6283347 B1) and Clayton et al. (US 8,353,434 B2)(Clayton).
Regarding claims 8 and 12, Winger discloses a child carrying device for carrying a child over a user’s shoulders (Fig. 3), comprising: a foldable support frame (1/2), a child seat support (5) attached to the support frame (Paragraph 0023), the child seat support comprising a child back portion for supporting the child’s back (Fig. 1), a child seat portion for seating the child (Fig. 1), a user back harness (11) for comfortably strapping the child carrying device onto the user’s shoulders and torso, and a load lifter mechanism (17) securely attached to the support frame for detachably fastening the user back harness onto the support frame, wherein when the child is seated in the carrying device exerting a diagonally downward force, the load lifter mechanism is configured to pull onto the user back harness horizontally (noting some component of force will be transmitted horizontally through 17), wherein when the child is seated in the carrying device exerting a diagonally downward force (along the lower portions of the frame, Fig. 3), the carrying device is configured to transfer a portion of the child’s weight from the child seat support to the support frame, from the support frame subsequently to the user back harness through the load lifter mechanism, wherein the load lifter mechanism is configured in such way that when a user is carrying a child using the carrying device, the child exerts a downward gravitational force onto the carrying device, a portion of which is transferred directly to the user’s shoulders (Fig. 3), another portion is exerted onto the support frame, the portion of the downward gravitational force exerted on the support frame is separated into two force components, one force component travels downward along the support frame to be counter balanced by a force exerted on the support frame by the user torso belt, the other force component is directed towards the back and is counter balanced by a force exerted on the support frame by the user torso belt (noting the torso belt coupling the front and back portions of the frame that counterbalance each other).
Winger does not specifically disclose the child seat support comprises a child back padding for supporting the child’s back, a child seat padding for seating the child, and a length-adjustable child safety strap for strapping the child into the child seat support at an adjustable length.
Sundara teaches the ability to have a child carrier including a child seat support (Fig. 7) comprises a child back padding for supporting the child’s back (765), a child seat padding for seating the child (740), and a length-adjustable child safety strap (730/735) for strapping the child into the child seat support at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Winger and include a back supporting pad and a seat padding because such a change would add additional cushion to the seat of the device thereby reducing the chances of causing irritation or discomfort to the child as well as include a safety strap to ensure that the baby is properly secured within the device.
Modified Winger does not specifically disclose the child seat support comprises a portable and collapsible sunshade removably attached to the child back padding, and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
Roh teaches the ability to have a child seat including a portable and collapsible sunshade (304/316) removably attached to the child back portion (Col. 5; Ll. 61-67), and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and include a portable and collapsible sun shade removably attached to the back padding similar to Roh because such a change would help protect the baby from unwanted sun exposure as suggested by Roh.
Modified Winger does not specifically disclose the load lifter mechanism comprising a locking mechanism, wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the foldable support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the foldable support frame.
Clayton teaches the ability to have a user back harness (Fig. 17, 90) attached to a frame (2) by a load lifter mechanism (116a/116b,162a/162b, 72a/72b, and 22a/22b), the load lifter mechanism comprising a locking mechanism (noting the function of the buckles), wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the support frame (Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and use the teaching of Clayton and replace the load lifter straps (17) with buckles as taught by Clayton because such a change would require a mere choice of one known attachment device for another and would produce predictable results. It is noted that attachment with buckles similar to those shown by Clayton are well-known in the art to act to quickly and securely attach as well as allow for quick detachment. It would have been obvious to one having ordinary skill in the art to choose to employ such attachment mechanisms if they desired said qualities in the device.
Modified Winger does not specifically disclose the child carrying device further comprises a user hipbelt secured about the user’s hip or waist and comprising an attachment mechanism for providing an adjustable adjoining location to allow the support frame to rest on or attach to the user hipbelt to accommodate the user’s torso length.
Sundara teaches the ability to have a child carrying device including a user hipbelt (Fig. 3) comprises a belt (305) for securing about the user’s hip or waist at an adjustable length, an attachment mechanism for providing an adjustable adjoining location to allow the lower ends of the support frame to rest on or attach to, and a safety strap (310) for securing and tightening the belt about the user’s hip or waist at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Winger and have the torso belt be a hipbelt similar to that of Sundara because such a change would allow for additional padding and support associated with the hip belt thereby improving the comfort of the device on the user as well as to have the hips to help support the weight of the device similar to a known framed backpack.
Regarding claim 9, modified Winger discloses the load lifter mechanism comprising (1) a left member securely affixed onto a first elongated tubular structure of the support frame, and (2) a right member securely affixed onto a second elongated tubular structure of the support frame (noting the device is generally symmetrical and noting portion 17 connecting the left strap to a left portion of the support frame);
Alternatively, to the degree that it can be argued Winger shows only a single load lifter (17) It would have been obvious to one having ordinary skill in the art to include two load lifter mechanisms, because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, modified Winger discloses the user back harness of the child carrying device is detachably fastened onto the left member and the right member of the load lifter mechanism via support arms (2).
Regarding claim 11, modified Winger discloses the user back harness comprises a pair of user shoulder straps (noting the vertical straps extending over the wearer’s chest), a user sternum strap (14) adapted to secure the pair of user shoulder straps onto the user’s torso and to prevent the pair of user shoulder straps from moving sideways a pair of leg restraints (noting each edge of 9 preventing excessive movement of the child’s legs from shoulder straps) for securely restraining the carried child’s legs onto the pair of user shoulder straps.
Modified Winger does not specifically disclose a user back padding.
Sundara teaches the ability to have a user back harness including a user back padding (125).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and further include a user back padding because such a change would allow for additional cushion for the user thereby preventing discomfort or irritation to the user.
Regarding claim 13, Winger discloses a child carrying device for carrying a child over a user’s shoulders (Fig. 3), comprising, a foldable support frame (Fig. 1, noting folding mechanism 3 and the folding direction indicated by the arrow) comprising an upper portion (1, noting the portion located about folding mechanism 3) and a lower portion (noting the portion below the folding mechanism 3) joined by a folding mechanism (3), wherein the support frame comprises a front side and a back side, and the folding mechanism is configured to allow the upper portion of the support frame to extend away from the lower portion into a deployed state (Fig. 1) and to fold down into a folded state (Paragraph 0025), wherein the upper portion of the support frame comprises a U-shaped tubular structure (1), and the lower portion of the foldable support frame comprises a first elongated tubular structure and a second elongated tubular structure, wherein the folding mechanism comprises a first member and a second member, wherein each member comprising (1) a hollow recess (noting the portion within the member shown in the magnified portion of Fig. 1), (2) a narrower-diameter portion (3E), and (3) a pull-out unit spring (3F), wherein the pull-out unit spring is fixedly attached to an inner surface of the hollow recess at one end and fixedly attached to the narrower-diameter portion at the other end, and when at its relaxed state holds the narrower-diameter portion within the hollow recess, and when at its pull-out state extends the narrower-diameter portion to the outside of the hollow recess (Paragraph 0025) a child seat support (5) attached to the support frame (Paragraph 0023), the child seat support comprising a child back portion for supporting the child’s back (Fig. 1, noting the portion contacting the child’s back), a child seat portion for seating the child (Fig. 1, noting the lower portion), a length-adjustable child safety strap (7/8) for strapping the child into the child seat support at an adjustable length (Paragraph 0023), wherein the child back portion (5) comprising an upper edge and a lower edge, the child back padding is adapted to removably enclose the upper portion of the support frame in a snugly fashion (Paragraph 0023) and transfer a portion of the child’s weight onto the support frame via the upper edge, wherein the child seat portion comprising a lower edge, the upper portion of the child seat portion is securely affixed to  the child back padding so that a portion of the child’s weight placed on the child seat portion is at least in part transferred to the support frame via the child back portion (noting weight from the child’s bottom will be transferred to the upper edge of the frame as seen in Fig. 3),  wherein the lower edge of the child seat portion defines a left extension portion, a right extension portion and a semi-circular open space in between the left extension portion and the right extension portion (noting extensions 10), wherein the semi-circular open space provides a movable space for the user’s neck (noting Fig. 2 in view of Fig. 3), a user back harness (11) for comfortably strapping the child carrying device onto the user’s shoulders and torso and is detachably affixed to the support frame below the child seat support by a load lifter mechanism (17) affixed to the support frame, the user back harness comprises a pair of user shoulder straps (noting the vertical straps extending over the wearer’s chest), a user sternum strap (14) adapted to secure the pair of user shoulder straps onto the user’s torso and to prevent the pair of user shoulder straps from moving sideways a pair of leg restraints (noting each edge of 9 preventing excessive movement of the child’s legs from shoulder straps) for securely restraining the carried child’s legs onto the pair of user shoulder straps. wherein the load lifter mechanism is configured in such way that when a user is carrying a child using the carrying device, the child exerts a downward gravitational force onto the carrying device, a portion of which is transferred directly to the user’s shoulders (Fig. 3), another portion is exerted onto the support frame, the portion of the downward gravitational force exerted on the support frame is separated into two force components, one force component travels downward along the support frame to be counter balanced by a force exerted on the support frame by the user torso belt, the other force component is directed towards the back and is counter balanced by a force exerted on the support frame by the user torso belt (noting the torso belt coupling the front and back portions of the frame that counterbalance each other).
Winger does not specifically disclose the upper portion if configured to fold towards the back side of the frame.
It would have been obvious to one having ordinary skill in the art to have the folding mechanism fold toward a back side of the frame because such a change would have required a mere choice of a finite number of known solutions. I.e. which direction to allow the upper portion to fold (forward or backward). Such a choice would have been obvious to try. § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).
Winger does not specifically disclose a child seat padding and a child pack padding where the child seat padding upper edge is attached to the lower edge of the child back padding.
Sundara teaches the ability to have a child carrier including a child seat support (Fig. 7) comprises a child back padding for supporting the child’s back (765) connected to a child seat padding for seating the child (740).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Winger and include a back supporting pad and a seat padding because such a change would add additional cushion to the seat of the device thereby reducing the chances of causing irritation or discomfort to the child.
Winger does not specifically disclose the harness includes a user back padding.
Sundara teaches the ability to have a user back harness including a user back padding (125).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and further include a user back padding because such a change would allow for additional cushion for the user thereby preventing discomfort or irritation to the user.
Modified Winger does not specifically disclose the child carrying device further comprises a user hipbelt secured about the user’s hip or waist and comprising an attachment mechanism for providing an adjustable adjoining location to allow the support frame to rest on or attach to the user hipbelt to accommodate the user’s torso length.
Sundara teaches the ability to have a child carrying device including a user hipbelt (Fig. 3) comprises a belt (305) for securing about the user’s hip or waist at an adjustable length, an attachment mechanism for providing an adjustable adjoining location to allow the lower ends of the support frame to rest on or attach to, and a safety strap (310) for securing and tightening the belt about the user’s hip or waist at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Winger and have the torso belt be a hipbelt similar to that of Sundara because such a change would allow for additional padding and support associated with the hip belt thereby improving the comfort of the device on the user as well as to have the hips to help support the weight of the device similar to a known framed backpack.
Modified Winger does not specifically disclose the child seat support comprises a portable and collapsible sunshade removably attached to the child back padding, and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
Roh teaches the ability to have a child seat including a portable and collapsible sunshade (304/316) removably attached to the child back portion (Col. 5; Ll. 61-67), and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and include a portable and collapsible sun shade removably attached to the back padding similar to Roh because such a change would help protect the baby from unwanted sun exposure as suggested by Roh.
Modified Winger does not specifically disclose the load lifter mechanism comprising a locking mechanism, wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the foldable support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the foldable support frame.
Clayton teaches the ability to have a user back harness (Fig. 17, 90) attached to a frame (2) by a load lifter mechanism (116a/116b,162a/162b, 72a/72b, and 22a/22b), the load lifter mechanism comprising a locking mechanism (noting the function of the buckles), wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the support frame (Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and use the teaching of Clayton and replace the load lifter straps (17) with buckles as taught by Clayton because such a change would require a mere choice of one known attachment device for another and would produce predictable results. It is noted that attachment with buckles similar to those shown by Clayton are well-known in the art to act to quickly and securely attach as well as allow for quick detachment. It would have been obvious to one having ordinary skill in the art to choose to employ such attachment mechanisms if they desired said qualities in the device.

Response to Arguments
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the cited references, alone or in combination, does not teach each and every element of the amended claims 1, 8, or 13. Examiner respectfully disagrees. This argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734